OPINION — AG — THE STATE LIBRARIAN, AS STATE ARCHIVIST, AS RECORDS PRESERVATION OFFICER, PURSUANT TO 67 O.S. 1971 155 [67-155], AND AS STATE RECORDS ADMINISTRATOR, PURSUANT OT 67 O.S. 1971 204 [67-204], HAS THE AUTHORITY TO ENFORCE AND REQUIRE QUALITY CONTROL STANDARDS REGARDING THE CONTENT AND PHOTOGRAPHIC QUALITY OF STATE RECORDS MICROFILMED, DEVELOPED AND DUPLICATED BY A MICRO FILMING OPERATION OTHER THAN THAT CONDUCTED BY THE OKLAHOMA DEPARTMENT OF LIBRARIES. FURTHERMORE, THE ARCHIVES AND RECORDS COMMISSION MAY REQUIRE, PRIOR TO THE AUTHORIZATION OF DESTRUCTION OF ORIGINAL RECORDS PREVIOUSLY MICRO FILMED, THAT THE STATE AGENCY SEEK SUCH DESTRUCTION CERTIFY THE AUTHENTICITY AND PHOTOGRAPHIC QUALITY OF SUCH FILM. 74 O.S. 1971 564 [74-564], 74 O.S. 1971 565 [74-565], OPINION NO. 71-333 67 O.S. 1971 151 [67-151], 67 O.S. 1971 159 [67-159] (KENNETH L. DELASHAW)